356 S.W.3d 209 (2011)
STATE of Missouri, Respondent,
v.
Justin L. CHRISTMAS, Appellant.
No. WD 73251.
Missouri Court of Appeals, Western District.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied January 31, 2012.
*210 Gary E. Brotherton, Columbia, MO, for Appellant.
Rose L. Olson, Assistant Prosecuting Attorney, Fulton, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge, and ANN MESLE, Special Judge.

Order
PER CURIAM:
Justin Christmas appeals his conviction for trespass, arguing there was insufficient evidence to support the judgment of the Circuit Court of Callaway County. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 30.25(b).